Citation Nr: 0308776	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  96-50 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1969 to August 1972.  This case comes before the 
Board of Veterans' Appeals (Board) from a January 1996 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

A VA Form 119, Report of Contact (Report of Contact), dated 
in April 2003, reflects that the veteran's representative 
notes that the veteran had raised the matter of entitlement 
to an earlier effective date for compensation for PTSD in his 
VA Form 9 [dated in April 2000], and that the RO had yet to 
address this matter.  The record shows that the RO did 
adjudicate this matter in October 2000, and that the veteran 
did not timely appeal this decision.  A March 2003 VA Form 
646 reflects that the veteran desires an earlier effective 
date for the 70 percent rating now assigned for his PTSD.  
The representative also notes that the veteran continues to 
desire a hearing before a RO hearing officer regarding 
vocational rehabilitation.  As these matters have not been 
addressed by the RO, they are referred to the RO for 
appropriate action.

In the April 2003 VA Report of Contact the veteran's 
representative observed that the veteran had yet to be 
afforded a Travel Board hearing regarding his claim for an 
increased rating for PTSD (as he had requested in June 2000).  
As the appeal regarding this issue is now withdrawn, there is 
jurisdictional basis for such a hearing to be held.  


FINDINGS OF FACT

1.  While the veteran's appeal for an increased rating for 
PTSD was pending, the RO increased the rating for that 
disability to 70 percent.  

2.  On March 18, 2003, prior to the promulgation of a 
decision in the appeal, the Board was notified that the 
veteran was now satisfied with the rating assigned.  
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal are met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204(a) 
(effective April 18, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2002 the RO increased the rating for the 
veteran's PTSD to 70 percent.  (And a March 2002 rating had 
granted a total rating based on individual unemployability.)  
In a statement dated March 18, 2003, signed by the veteran's 
accredited representative, it was indicated that:  "The 
veteran is satisfied with the decision on his [PTSD] 
disability...."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a) (effective April 18, 
2003).  The appellant's representative has withdrawn this 
appeal and, hence, there remains no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal for an increased rating for PTSD is dismissed.  



                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

